Citation Nr: 0512093	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-14 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1980.  He died in May 2001; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2001 and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  (Although the appellant's 
December 2002 notice of disagreement was directed toward the 
October 2002 denial, because it was filed within one year of 
notification of the December 2001 denial it may be considered 
timely with respect to both denials by the RO.)


FINDINGS OF FACT

1.  During his lifetime, the veteran was not service 
connected for any disability.

2.  The cause of the veteran's death in May 2001 was non-
Hodgkin's lymphoma with metastases.

3.  The veteran had temporary duty in Thailand during the 
Vietnam conflict.

4.  There is no evidence that the veteran was ever in 
Vietnam.

5.  The underlying cause of death began many years after 
service and is not attributable to the veteran's period of 
military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records (SMRs) contain no 
notation of diagnosis of or treatment for any form of cancer.  
The record shows that the veteran was first diagnosed with 
lymphoma in July 1999.  The veteran's Death Certificate is of 
record.  It shows the cause of the veteran's death in May 
2001 as malignant lymphoma with metastases.  Treatment 
records describe the lymphoma as a non-Hodgkin's lymphoma.  
No underlying causes of death were reported.  The appellant 
avers that the veteran's death was due to non-Hodgkin's 
lymphoma caused by exposure to herbicide agents while serving 
in Vietnam.  

The RO contacted the National Personnel Records Center (NPRC) 
in August 2001 requesting the veteran's SMRs and entire 
personnel file.  In August 2002 the RO also requested 
specific information from the veteran's personnel file 
showing unit of assignment, dates of assignment, 
participation in combat operations, wounds in action, awards 
and decorations, and official travel outside the United 
States.  The veteran's SMRs and his personnel file are of 
record.

The veteran's personnel file shows he was assigned to various 
bases in the continental United States, as well as in Korea, 
the Republic of the Philippines, Pakistan, and Australia.  
The personnel record contains notations that the veteran was 
also assigned temporary duty (TDY) to Southeast Asia during 
three periods in 1966 and 1967, while the veteran was based 
in the Philippines.  Those notations contain no indication 
where in Southeast Asia the veteran was assigned.  However, 
there is of record a Citation awarding the veteran the Air 
Force Commendation Medal for service in Thailand during one 
of these TDY periods.  The personnel record contains no other 
references to service in Southeast Asia, and no copies of TDY 
orders are of record.  Of record is the report of a 
telephonic contact between the appellant and the RO, dated in 
January 2003.  The appellant was told what was needed to 
grant her claim.  The appellant told the RO that she did not 
have any records showing her husband was stationed or served 
in Vietnam.

To establish service connection for the cause of a veteran's 
death the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include non-
Hodgkin's lymphoma.  Id.  In general, for presumptive service 
connection to be granted for non-Hodgkin's lymphoma, it must 
be manifested to a compensable degree of 10 percent or more 
at any time after service.  A veteran who served in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in Vietnam means service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

The veteran was not service connected for any disability 
during his lifetime.  The veteran's death certificate 
reflects that he died in May 2001.  The immediate cause of 
death was listed as malignant lymphoma with metastases.  The 
record shows no treatment for or diagnosis of malignant 
lymphoma during the veteran's military service or within one 
year of separation therefrom.  The first evidence of  
malignant lymphoma in the veteran was when he was diagnosed 
with that disease in July 1999, more than 19 years after 
service.  Additionally, there is no medical opinion evidence 
that attributes the onset of malignant lymphoma to the 
veteran's period of military service.  Thus, there is no 
basis on which to grant service connection on account of 
onset during service or based on manifestation of a malignant 
tumor to a compensable degree during the year following 
active service.  38 C.F.R. §§ 3.303, 3.304, 3.307(a)(3), 
3.309(a) (2004).

The appellant claims that the veteran's non-Hodgkin's 
lymphoma is the result of the veteran's exposure to the 
herbicide Agent Orange while in service in Vietnam.  As noted 
above, a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Here, however, there is no 
evidence of record showing that the veteran was ever in 
Vietnam.  The veteran's personnel record shows that he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  However, these medals do not prove the 
veteran served in the country.  While these medals were 
awarded to service members who served in Vietnam, they were 
also awarded to service members who were never in Vietnam, 
but who served, for example, in Thailand and in the waters 
offshore Vietnam in support of combat operations in Vietnam.  

In response to the RO's requests for service record 
information, the NPRC provided the veteran's SMRs, and his 
personnel record.  The Board presumes that the NPRC sent all 
of the information regarding the veteran that was on file 
there because that is what was asked for.  The veteran's 
personnel file contained not only a chronological listing of 
the veteran's duty assignments, but also his periodic 
evaluation reports, as well as copies of citations of his 
awards.  As noted above, there is reference in the veteran's 
personnel record to three periods of TDY to Southeast Asia, 
one of which was demonstrably in Thailand.  However, there is 
no evidence that the veteran was ever in Vietnam itself, 
which is a requirement for service connection based on 
presumptive exposure to herbicides in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

As noted above, the veteran's personnel records contain only 
a reference to three periods of TDY to Southeast Asia, 
without naming the country to which sent.  There are no 
copies of TDY orders in the veteran's personnel record.  The 
appellant's representative suggests that if the Board does 
not grant service connection, the case should be remanded to 
determine if the veteran was assigned to serve in Vietnam 
during his TDY.  The Board finds that such a remand is not 
warranted.  Inasmuch as the RO specifically requested that 
NPRC provide all of the veteran's records, the Board finds 
that all of the records have been sent, and that further 
efforts to obtain TDY orders, which are not typically kept, 
would be futile.  See 38 C.F.R. § 3.159(c)(2); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

The Board also notes that the veteran's widow told the RO 
that she has no evidence that the veteran ever was in 
Vietnam.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  Non-Hodgkin's lymphoma was not shown until many 
years after military service, and has not been linked to the 
veteran's service by competent medical evidence.  
Additionally, the veteran does not qualify for a presumption 
of service incurrence or aggravation based on his military 
service.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2001, less than two months following receipt of her 
claim, and nearly four months before the adverse decision by 
the RO.  This information was also reiterated and expanded 
upon in a correspondence to the  appellant dated in September 
2002.  (Although the complete notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the two 
notifications to the appellant apprised her of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information had already been 
requested or received, what additional evidence and/or 
information was needed from the appellant, what information 
VA was responsible for acquiring, what information the 
appellant was responsible for obtaining, what information VA 
would assist in obtaining on the appellant's behalf, and 
where the appellant was to send the information sought.  The 
appellant was specifically told to identify any additional 
information or evidence she wanted the RO to consider in 
furtherance of her claim.  She was also told specifically, in 
correspondence dated in August 2001, of the viability of non-
medical evidence such as witness statements.  Additionally, 
the RO informed the appellant of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) reporting the 
results of the RO's review, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs and complete service personnel 
records.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


